UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL LADEAIROUS,                            )
                                                      )
                       Plaintiff,                     )
                                                      )
                       v.                             ) Civ. Action No. 14-643 (RMC)
                                                      )
UNITED STATES DEPARTMENT OF                           )
JUSTICE,                                              )
                                                      )
                       Defendant.                     )


                                    MEMORANDUM OPINION

               In this action brought pro se under the Freedom of Information Act (FOIA), 5

U.S.C. § 552, plaintiff Joseph Michael Ladeairous challenges the Department of Justice’s no-

records response to his request to the Federal Bureau of Investigation (“FBI”) for records

concerning himself. The Court initially found from the description of the FBI’s filing systems

that the failure to search for records by Mr. Ladeairous’ social security number, in addition to his

name, raised “substantial doubt about the adequacy of the search.” Dec. 16, 2014 Mem. Op. at 6

[Dkt. 13] (internal quotation marks omitted). In response to the Court’s ruling, the FBI searched

its Central Records System (CRS) by Mr. Ladeairous’ social security number but located no

responsive records. DOJ has supplemented the record and has renewed its motion for summary

judgment on the remaining search question [Dkt. 14]. 1 For the reasons explained below, the



1
 Because the parties have raised the issue again, it bears repeating that DOJ’s invocation of FOIA
exemption 7(E) as the basis for neither confirming nor denying the existence of Mr. Ladeairous’
name on “any watch lists” is beyond the scope of this case. See Dec. 16, 2014 Mem. Op. at 5
(declining to address “either party’s arguments on this non-issue”).

                                                 1
Court will grant DOJ’s renewed motion for summary judgment and will enter judgment for

DOJ. 2

                  I. THE FBI’S SEARCH FOR RESPONSIVE RECORDS

               In his initial declaration, Mr. Hardy provides a detailed description of the CRS

and explains why it is the system most likely to locate records responsive to Mr. Ladeairous’

request. The search was designed to locate any responsive records at FBI Headquarters “and all

field offices specific to plaintiff’s requested timeframe.” Decl. of David M. Hardy ¶ 18 [Dkt. 14-

1]. The search terms “included variations of a phonetic breakdown of plaintiff’s first, middle

and last name,” id., which is how records are catalogued and retrieved, see id. ¶¶ 13-14, 17. The

FBI’s second search, conducted during the course of litigation, was broadened “to include cross-

references,” utilizing the same name variations and timeframe. Id. ¶ 19. A cross reference “is

generally only a mere mention or reference to an individual . . . contained in a document located

in another ‘main’ file on a different subject matter.” Id. ¶ 13(b). “[N]o cross-references indexed

to ‘Joseph Michael Ladeairous’ were located.” Id. ¶ 19.

               In his supplemental declaration, Mr. Hardy explains why the FBI’s initial search

did not include Mr. Ladeairous’ social security number. According to Mr. Hardy, a search solely

by a requester’s social security number is generally not performed. Rather, a requester’s social




2
  Also pending is Mr. Ladeairous’ collection of four motions seeking discovery via document
production, interrogatories, admissions, and “written depositions” [Dkt. 19]. The Court will
summarily deny the motions because they concern matters that are well beyond the scope of this
FOIA action. Moreover, “[d]iscovery in FOIA is rare and should be denied where,” as found here,
“an agency’s declarations are reasonably detailed, submitted in good faith and the court is satisfied
that no factual dispute remains,” and where there is no evidence of agency “bad faith.” Baker &
Hostetler LLP, 473 F.3d 312, 318 (D.C. Cir. 2006) (quoting Schrecker v. DOJ, 217 F. Supp. 2d
29, 35 (D.D.C. 2002)).

                                                 2
security number is used “as a means of confirming that any records located through a search of a

subject’s name [is], in fact, about the subject.” Second Decl. of David M. Hardy ¶ 9 [Dkt. 14-2].

The FBI’s name-only search failed to locate responsive records; consequently, searching by Mr.

Ladearious’ social security number “or any other identifiers” became a moot point “because

there were no records that [the Record/Information Dissemination Section] needed to confirm

were actually about plaintiff.” Id. ¶ 10.

               Now that the FBI has searched its main and cross-reference files by Mr.

Ladearious’ name and social security number, and has provided a reasonable explanation for the

initial omission of the social security number as a search term, the Court finds that the FBI made

“a good faith effort to conduct a search for the requested records, using methods which can

reasonably be expected to produce the information requested.” Dec. 16, 2014 Mem. Op. at 3

(quoting Oglesby v. United States Dep't of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990)).

                                        II. CONCLUSION

               For the foregoing reasons, the Court concludes that defendant DOJ has now

demonstrated its full compliance with FOIA and is entitled to judgment as a matter of law.

Plaintiff’s Motion for the Production of Documents, Motion for Interrogatories, Motion for

Admissions, Motion for Written Depositions, and Motion for the Appointment of Counsel for

Written Depositions [Dkt. 19] will be denied, and Defendant’s Renewed Motion for Summary

Judgment [Dkt. 14] will be granted. Judgment will be entered for the Defendant. A

memorializing Order accompanies this Memorandum Opinion.



Date: March 9, 2016                          __________/s/____________
                                             ROSEMARY M. COLLYER
                                             United States District Judge
                                                3